Citation Nr: 0528730	
Decision Date: 10/26/05    Archive Date: 11/09/05

DOCKET NO.  03-19 714	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of service connection for a skin disability 
(to include tinea cruris, tinea pedis, and folliculitis), to 
include as secondary to herbicide exposure.  

2.  Entitlement to service connection for a right eye 
disability.

3.  Entitlement to service connection for a low back 
disability.  


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

W. R. Steyn, Counsel


INTRODUCTION

The veteran had active military service from October 1968 to 
October 1970. 

This appeal arises before the Board of Veterans' Appeals 
(Board) from a June 2002 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Atlanta, 
Georgia, which denied the veteran's claim seeking entitlement 
to service connection for a skin condition as secondary to 
herbicide exposure, and for a right eye condition, as well as 
from a November 2002 rating decision which denied service 
connection for degenerative disc disease at L5-S1.  

The issues of service connection for a skin disability and a 
low back disability are addressed in the REMAND portion of 
the decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  In September 1985, the Board denied service connection 
for a skin disease due to exposure to Agent Orange.  

2.  Evidence submitted subsequent to the September 1985 
decision bears directly and substantially upon the specific 
matter under consideration, is not cumulative or redundant, 
and in connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim for service connection for a 
skin disability.  

3.  During service, the veteran suffered an injury to the 
right eye.  No diagnosed disorder was provided; at 
separation, the veteran's eyes were evaluated as normal. 

4.  The veteran does not have a right eye disorder that is 
the result of a disease or injury in service.  


CONCLUSIONS OF LAW

1.  The Board's September 1985 decision which denied service 
connection for a skin disease due to exposure to Agent Orange 
is final. 38 U.S.C.A. § 7104 (West 2002); 38 C.F.R. §§ 
3.104(a), 20.302 (2004).

2.  New and material evidence sufficient to reopen the 
veteran's claim for service connection for a skin disability 
has been submitted. 38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. 
§ 3.156(a) (2001).

3.  Entitlement to service connection for a right eye 
disability is denied.  38 U.S.C.A. § 1110 (West 2002); 
38 C.F.R. § § 3.303 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Compliance with the Veterans Claims Assistance Act of 2000 
(VCAA)

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2005).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2004); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).

Review of the claims folder reveals compliance with the VCAA.  
That is, by way of letter dated in December 2001, the RO 
advised the veteran of the evidence needed to substantiate 
his claim and explained what evidence VA was obligated to 
obtain or to assist the veteran in obtaining and what 
information or evidence the veteran is responsible to 
provide.  Accordingly, the Board finds that the RO has 
provided all notice required by the VCAA.  38 U.S.C.A. § 
5103(a).  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002).

In this case, the RO sent the VCAA notice letter in December 
2001, prior to the June 2002 rating decision on appeal, such 
that there is no conflict with Pelegrini.  VCAA notice 
consistent with 38 U.S.C.A. § 5103(a) must also conform to 38 
C.F.R. § 3.159(b)(1) and request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim.  Pelegrini, 18 Vet. App. at 120-21.  
Although the RO did not use those exact words in its letter, 
the general instructions in this letter clearly implied that 
the veteran should prosecute his appeal by assisting in this 
fashion.  Furthermore, VA has consistently asked the veteran 
for information about where and by whom he was treated for 
his right eye condition.  Furthermore, the veteran has not 
contended that he was prejudiced by the RO's phrasing of the 
request in the December 2001 letter.  Mayfield v. Nicholson, 
No. 02-1077 (Fed. Cir. April 14, 2005).  

With respect to the duty to assist, the Board notes there are 
no outstanding records to obtain.  Whenever the veteran has 
provided information about where he was treated for his 
claimed condition, VA has obtained the records.  As a result, 
the veteran was provided the required notices and he was 
afforded an opportunity to respond after he was fully 
informed of the evidence needed to substantiate the claim.  

In view of the procedures that have been undertaken in this 
claim, further development is not needed to comply with VCAA.  
The appellant has been informed of the information and 
evidence needed to substantiate his claim, and he has been 
made aware of how VA would assist him in obtaining evidence 
and information.  He has not identified any additional, 
relevant evidence that has not been requested or obtained.  
For the aforementioned reasons, there is no reasonable 
possibility that further assistance would aid in the 
substantiation of the claim.


Background

The veteran received the Air Medal for participating in 
sustained aerial flight in support of combat ground forces in 
the Republic of Vietnam.  The veteran also received the 
Combat Infantryman Badge.  

Service medical records show that the veteran was seen in 
November 1968 complaining of pain and swelling in the right 
thigh.  Examination showed a large area of cellulitis 
originating in pimples in the right medial thigh.  Diagnosis 
was cellulitis of the right thigh.  In June 1969, the veteran 
was treated for an abscess of the buttocks.  

The veteran was seen for his eyes in June and July 1969, and 
drops were prescribed.  He was seen in July 1969 complaining 
of small bumps on his inner thighs, possible boils.  He was 
given Erythromycin.  At separation in September 1970, the 
veteran's spine and skin were evaluated as normal.  His 
vision was 20/20.  On his report of medical history form, he 
reported that he had back trouble and boils.  The examiner 
wrote on the back of the form that the veteran did not have 
any current problems.  

In the veteran's April 2001 claim, and in his November 2002 
notice of disagreement, he alleged that he injured his right 
eye due to a flare that went off in 1969 or 1970.  


 Whether new and material evidence has been submitted to 
reopen a claim of service connection for a skin disability 
(to include tinea cruris, tinea pedis, and folliculitis) to 
include as secondary to herbicide exposure.

Under 38 C.F.R. § 3.156 (a) (2001), new and material evidence 
means evidence not previously submitted to agency 
decisionmakers which bears directly and substantially upon 
the specific matter under consideration, which is neither 
cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  

The amended definition of new and material evidence, codified 
at 38 C.F.R. § 3.156(a), applies only to claims to reopen a 
finally decided claim received on or after August 29, 2001. 
66 Fed. Reg. 45,620, 45,629.  It does not apply to the 
veteran's claim in this case which, was filed at the RO in 
April 2001.
 
The United States Court of Appeals for Veterans Claims 
(Court) has held that the Board is required to review all of 
the evidence submitted by a claimant since the last final 
disallowance of a claim on any basis.  Evans v. Brown, 9 Vet. 
App. 273, 285 (1996).  In addition, for the purpose of 
determining whether a case should be reopened, the 
credibility of the evidence added to the record is to be 
presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

By decision dated September 1985, the Board denied the 
veteran's claim of service connection for a skin disease due 
to exposure to Agent Orange.  Evidence considered at that 
time consisted of the veteran's service medical records.  
Under applicable law and VA regulations, that decision is 
final, and the veteran's claim may not be reopened and 
reviewed unless new and material evidence is submitted by or 
on behalf of the veteran. 38 U.S.C.A. § § 5108, 7104; 38 
C.F.R. §§ 3.104 (a), 3.156 (2002).  

It is determined that since the September 1985 decision, the 
veteran has submitted new and material evidence in order to 
reopen his claim.  The veteran submitted a medical record 
from Dr. C.F. dated March 2003, which showed a diagnosis of 
folliculitis on the legs and buttocks.  The physician noted 
that the veteran had described tender bumps since the Vietnam 
War.  This treatment record goes to continuity of 
symptomatology, is not cumulative and redundant and has not 
been submitted before.  Furthermore, since the treatment 
record relates to treatment in a similar area of the body as 
the veteran was treated in during service, the newly received 
evidence is of such significance that it must be considered 
in order to fairly decide the merits of the claim.  Thus, it 
is material to the veteran's claim.  Accordingly, the claim 
is reopened, and must be considered in light of all the 
evidence, both old and new.  

Although the veteran's claim of service connection for a skin 
disability has been considered on a ground different from 
that of the RO (the RO addressed the veteran's claim of 
service connection for a skin disability on the merits) the 
issue of new and material evidence must be addressed in the 
first instance by the Board because the issue goes to the 
Board's jurisdiction to reach the underlying claim and 
adjudicate the claim de novo.  See Barnett v. Brown, 83 F.3d 
1380, 1383 (Fed. Cir. 1996); Butler v. Brown, 9 Vet. App. 
167, 171 (1996) (applying an identical analysis to claims 
previously and finally denied, whether by the Board or the 
RO).  Only where, as here, the Board concludes that new and 
material evidence has been received does it have jurisdiction 
to consider the merits of the claim.  Barnett; Hickson v. 
West, 11 Vet. App. 374 (1998).  

Entitlement to service connection for a right eye disability.

Under the applicable law and VA regulations, in order to 
establish service connection, the evidence must demonstrate 
that the current disability is the result of a disease or 
injury that either began in or was aggravated by service.  
38 U.S.C.A. § 1110.  The mere fact of an in-service injury is 
not enough; there must be chronic disability resulting from 
that injury.  If there is no evidence of a chronic condition 
during service, or an applicable presumption period, then a 
showing of continuity of symptomatology after service is 
required to support the claim.  See 38 C.F.R. § 3.303(b).  
Evidence of a chronic condition must be medical, unless it 
relates to a condition to which lay observation is competent.  
See Savage v. Gober, 10 Vet. App. 488, 495-98 (1997).  If 
service connection is established by continuity of 
symptomatology, there must be medical evidence that relates a 
current condition to that symptomatology.  Id.  Service 
connection may also be granted for any disease diagnosed 
after discharge, when all the evidence establishes that the 
disease was incurred in service.  See 38 C.F.R. § 3.303(d). 

Evidence of record shows that the veteran was awarded a 
Combat Infantryman Badge (CIB) for his service in Vietnam.  
The CIB is indicative of participation in combat.  In that 
case, if an injury or disease is alleged to have been 
incurred or aggravated in combat, such incurrence or 
aggravation may be shown by satisfactory lay evidence, 
consistent with the circumstances, conditions, or hardships 
of combat, even if there is no official record of the 
incident.  38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d).  
"Satisfactory evidence" is credible evidence.  Collette v. 
Brown, 82 F.3d 389, 392 (1996).  Such evidence may be 
rebutted only by clear and convincing evidence to the 
contrary. 38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d).

Section 1154(b) allows combat veterans, in certain 
circumstances, to use lay evidence to establish the 
incurrence of a disease or injury in service.  "However, the 
provisions of section 1154(b) do not provide a substitute for 
medical-nexus evidence. . ."  Section 1154(b) serves only to 
relax the evidentiary burden to establish incurrence of a 
disease or injury in service.  Clyburn v. West, 12 Vet. App. 
296, 303 (1999).  

The veteran testified that his right eye was injured during 
service when a trip flare accidentally exploded near his eye.  
He contends that a cataract he developed in that eye many 
years after service was related to that injury.  Given the 
veteran's receipt of a CIB, the Board accepts his report of 
the eye injury incurred when the trip flare exploded. 

The evidence shows that the veteran had a current right eye 
disorder.  Treatment records from the Eye Consultants of 
Atlanta show that the veteran underwent an operation for a 
cataract of the right eye in May 2001.  The question that 
must be answered is whether the veteran's current right eye 
disorder is related to an incident in service.  

Service medical records show that the veteran was given drops 
for his eyes in June 1969, and was seen in the optometry 
clinic in July and October 1969, but no diagnosis was 
provided on any of those occasions.  The veteran was seen in 
June 1970 for new glasses.  At separation in September 1970, 
the veteran's eyes were evaluated as normal.  On his report 
of medical history form, he put a check in the "no" box in 
response to whether he either had or had ever had eye 
trouble.  

The earliest post-service evidence that the veteran was seen 
for his right eye was a treatment record from November 1999 
from the Eye Consultants of Atlanta.  The report of an August 
1976 VA examination was silent for any complaints or findings 
regarding a right eye disability.  

As noted previously, the provisions of 1154(b) can be used to 
establish incurrence of injury in service, but do not provide 
a substitute for medical-nexus evidence.  There was no 
diagnosis of a right eye disorder until many years after 
separation from service and there is no competent medical 
opinion relating the right eye cataract to service, to 
include the right eye injury reported by the veteran.  
Although the veteran claims that the right eye cataract is 
related to an incident in service, he is not a medical 
professional who can make such a determination.  The veteran 
is competent to describe symptoms he had during service, but 
as a lay person, he is not competent to make a medical 
diagnosis or to relate a medical disorder to a specific 
cause.  Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).

It is determined that the claims file contains sufficient 
medical evidence to make a decision on the veteran's claim 
without a VA examination.  While the veteran was given eye 
drops in service and his report of a right eye injury in 
service is accepted, at separation, his eyes were evaluated 
as normal and there were no findings of a right eye disorder 
until many years after service.  In the absence of any 
evidence of a causal connection between the alleged 
disability and the veteran's service, VA does not have an 
obligation to secure a medical opinion under 38 U.S.C.A. § 
5103A(d).  See Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 
2003).

As the preponderance of the evidence is against the veteran's 
claim, the benefit-of-the-doubt rule does not apply, and the 
veteran's claim of service connection for a right eye 
disability must be denied.  38 U.S.C.A §5107.


ORDER

As new and material evidence has been submitted regarding the 
claim of service connection for a skin disability, the 
veteran's claim is reopened.  

Entitlement to service connection for a right eye disability 
is denied.


REMAND

As noted in the discussion above, the veteran's claim for 
service connection for a skin disability was reopened on the 
basis that new and material evidence had been submitted.  The 
next step is to address the question of whether service 
connection is warranted.  

The VA's duty to assist requires that the veteran be afforded 
a VA examination with respect to his disability, which should 
take into account the records of the veteran's prior medical 
history, and includes an opinion as to the etiology of his 
disability before a decision concerning his appeal can be 
made.  See Pond v. West, 12 Vet. App. 341, 346 (1999); Moore 
v. Derwinski, 1 Vet. App. 401, 405 (1991).  The veteran 
should be provided with a VA examination in which the 
examiner provides diagnoses of all skin disorders, and 
indicates whether they were initially incurred in service.  

Regarding the veteran's claim of service connection for a low 
back disability, it is noted that the Court has held that the 
duty to assist the veteran in obtaining and developing 
available facts and evidence to support his claim includes 
the procurement of medical records to which the veteran has 
referred.  Littke v. Derwinski, 1 Vet. App. 90 (1990).  

The veteran testified at his hearing (pages 12-13) that he 
received continued chiropractic treatment for his low back at 
"Life College" in Marietta.  As there are no treatment 
records on file from said institution (only a December 2001 
record from Life University discussing a recommended plan for 
care), the veteran's claim must be remanded in order to 
obtain the complete treatment records from Life University 
from Marietta, Georgia.  He also testified that he had 
received treatment from a "Dr. Grasso."  However, it is 
noted that the records from Dr. Grasso are already on file.  

To ensure full compliance with due process requirements, the 
case is REMANDED for the following development:

1.  Take the necessary steps to obtain 
the complete treatment records from Life 
University in Marietta, Georgia.  

2.  The veteran should be scheduled for a 
VA examination.  The claims folder, to 
include all evidence added to the record 
in accordance with the paragraphs above, 
and a copy of this REMAND should be made 
available to the examiner in conjunction 
with the examination.  The veteran should 
be examined to determine the nature and 
etiology of all skin disorders that might 
be present.  The examination report 
should include responses to the following 
medical questions:

a.  Based on review of the claims 
folder and the examination findings, 
state as precisely as possible the 
diagnoses of all skin disorders the 
veteran currently has.
 
b.  For each diagnosis reported in 
response to item (a), above, state a 
medical opinion as to the time of 
onset of the skin disorder.

c.  For each diagnosis reported in 
response to item (a), above, state a 
medical opinion as to whether it is 
at least as likely as not that the 
diagnosed skin disorder is related 
to service, to include an 
relationship to the cellulitis and 
boils for which the veteran was seen 
in service or exposure to 
herbicides.

If it is not feasible to answer any of 
these questions, this should be so 
stated.  The claims folder and a copy of 
this remand must be made available to the 
examining physician in conjunction with 
the examination so that he/she may review 
pertinent aspects of the appellant's 
medical history.

3.  After the development requested above 
has been completed, review the veteran's 
claims folder and ensure that all the 
foregoing development has been conducted 
and completed in full.  If any 
development is incomplete, appropriate 
corrective action should be taken.  

4.  Readjudicate the appellant's claim of 
entitlement to service connection for a 
skin disability (to include tinea cruris, 
tinea pedis, and follicultis) to include 
as secondary to herbicide exposure and 
the claim of service connection for a low 
back disorder.  In the event that the 
claim is not resolved to the satisfaction 
of the appellant, provide a supplemental 
statement of the case which includes a 
summary of additional evidence submitted, 
any additional applicable laws and 
regulations, and the reasons for the 
decision.  After the veteran and his 
representative have been given the 
applicable time to submit additional 
argument, the case should be returned to 
the Board for further review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).




	                     
______________________________________________
	M.E. LARKIN
	Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


